NUMBER 13-15-00244-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


MANUEL GONZALES HERNANDEZ,                                                  Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                     On appeal from the 24th District Court
                          of Jackson County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      This cause is currently before the Court on appellant's sixth motion for extension

of time to file the brief. Appellant’s brief was originally due on September 14, 2015.

Appellant was previously represented by the Honorable Arnold Hayden Jr. who requested

and was granted four extensions of time to file the brief totaling 155 days. Mr. Hayden
Jr. subsequently filed a motion to withdraw as counsel and the trial court appointed the

Honorable David Alan Disher on April 22, 2016. Mr. Disher has requested and this Court

has granted one extension of time to file the brief totaling 30 days. Appellant’s counsel

now seeks an additional 90 days, until August 10, 2016, to file the brief and requests that

this Court grant the extension without an order stating that no further extensions will be

allowed absent exceptional circumstances.

       The Court GRANTS IN PART and DENIES IN PART appellant’s sixth motion for

extension to file the brief. This motion is GRANTED insofar as the Court will extend

appellant’s deadline to file the brief until July 10, 2016. This motion is DENIED insofar

as the Court will not allow an extension until August 10, 2016. The Court looks with

disfavor on the delay caused by counsel’s failure to timely file a brief in this matter. No

further extensions will be granted absent exigent circumstances. If counsel fails to file

the brief within the specified period of time, the Court will act appropriately to ensure that

appellant's rights are protected. See id. R. 38.8(b)(4).

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of May, 2016.




                                              2